Marshall, Presiding Justice.
The sole issue in this appeal from a conviction of driving under the influence of alcohol is whether subsection (a) (4) of the Georgia Driving Under the Influence Statute (OCGA § 40-6-391)1 is void for vagueness and therefore violates the Due Process Clause of the Fourteenth Amendment to the United States Constitution and the Due Process Clause of the Constitution of the State of Georgia, in that the average person cannot detect that conduct until he has been arrested and given a chemical test, so that notice that the conduct is prohibited is meaningless.
This case is controlled by Lester v. State, 253 Ga. 235 (1) (320 SE2d 142) (1984).

Judgment affirmed.


All the Justices concur.

*687Herbert A. Rivers, Solicitor, for appellee.

 “(a) A person shall not drive or be in actual physical control of any moving vehicle while: ... (4) There is 0.12 percent or more by weight of alcohol in his blood.”